Case 1:13-cv-01529-RBW Document 123-2 Filed 07/26/19 Page 1 of 13




                 EXHIBIT B
       Case
        Case1:13-cv-01529-RBW
             1:05-cv-00242-WMS Document
                                Document123-2 Filed02/15/08
                                         31 Filed   07/26/19 Page
                                                              Page1 2ofof1213




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, ex rel.
MARK OEHM,

                                  Plaintiff/Relator,
                  v.                                                      DECISION AND ORDER
                                                                               05-CV-242S
NATIONAL AIR CARGO, INC. and
CHRISTOPHER J. ALF,

                                  Defendants.


                                          I. INTRODUCTION

        In this qui tam action, the Relator, Mark Oehm, alleges that Defendants National Air

Cargo, Inc. and Christopher J. Alf violated the False Claims Act (“FCA”), 31 U.S.C. § 3729

et seq., by falsely billing the Department of Defense for on-time and air freight deliveries.

Recently, the United States reached a proposed plea and global settlement agreement with

National Air Cargo that resolves this qui tam action, a separate civil forfeiture action,1 and

federal criminal charges.2

        The proposed agreement provides that National Air Cargo will pay $28,000,400, in

criminal fines, penalties, restitution, and payments to settle the civil actions. The Relator

objects to this proposal because the government is offering him a share of only the amount

allotted to settlement of this qui tam action — $7,371,000. The Relator maintains that he

is statutorily entitled to share in the government’s entire $28,000,400 recovery.



        1
            See United States v. $7,429,000, 07-CV-704S.

        2
         The federal crim inal charges are filed against only National Air Cargo. (See United States v.
National Air Cargo, 07-CR-254S.)

                                                       1
       Case
        Case1:13-cv-01529-RBW
             1:05-cv-00242-WMS Document
                                Document123-2 Filed02/15/08
                                         31 Filed   07/26/19 Page
                                                              Page2 3ofof1213




        Presently before this Court is the Relator’s Motion for a Fairness Hearing pursuant

to 31 U.S.C. § 3730(c)(2)(B). (Docket No. 15.) The Government has responded in

opposition, and the Relator has filed a reply memorandum. For the following reasons, the

Relator’s motion is granted.

                                         II. BACKGROUND

        The Relator was employed by National Air Cargo from 1997 to Spring 2001.3

(Sedita Decl., Docket No. 18, ¶ 5.) At some point in 2001 or 2002, the Relator telephoned

the Department of Defense Hotline to report National Air Cargo’s billing practices for

military shipments.4 (Sedita Decl., ¶ 3.) The Relator reported that Defendants entered

false claims into “PowerTrack,” an electronic payment processing system. (Sedita Decl.,

¶ 7.) These claims for payment misrepresented the dates of certain deliveries made on

behalf of the United States, and fraudulently represented that air service was used for

certain deliveries, when in fact, the deliveries were trucked. (Sedita Decl., ¶ 7.) As a result

of these billing practices, Defendants received payments from the government that were

inflated, excessive, and unearned. (Sedita Decl., ¶ 7.)

        The government began civil and criminal investigations into National Air Cargo and

several individuals in March 2002, with the issuance of civil and criminal subpoenas

demanding that certain documents be produced. (Government’s Memorandum, Docket

No. 24, p. 2.) Specifically, the government sought documentation related to (1) whether


        3
        The Relator now co-owns and operates Am erican Freight Transport, a freight forwarding
com pany that com petes with National Air Cargo for m ilitary shipm ent contracts. (Governm ent’s
Mem orandum , Docket No. 24, Exhibits H and I.)

        4
          The Relator claim s that this contact was m ade in 2001. (Sedita Decl., ¶ 3.) The governm ent
claim s that it was m ade on January 25, 2002. (Governm ent’s Mem orandum , p. 2.)

                                                     2
      Case
       Case1:13-cv-01529-RBW
            1:05-cv-00242-WMS Document
                               Document123-2 Filed02/15/08
                                        31 Filed   07/26/19 Page
                                                             Page3 4ofof1213




National Air Cargo billed the government an air rate for trucked freight, and (2) whether

National Air Cargo billed the government an on-time rate for late freight — two concerns

raised by the Relator in his complaint to the Department of Defense Hotline.

(Government’s Memorandum, pp. 2-3.)                    The Relator assisted in the government’s

investigation, which eventually became primarily a criminal investigation into National Air

Cargo’s billing practices. (Sedita Decl., ¶¶ 7-9; Government’s Memorandum, p. 3.)

       The government has now reached a proposed plea and global settlement

agreement with Defendants that resolves the criminal prosecution and civil actions, and

results in combined payments by National Air Cargo of $28,000,400. (Sedita Decl., ¶ 11.)

Under the agreement, National Air Cargo will pay restitution of $4,400,000, a criminal fine

of $8,800,000, and a penalty of $400. (Plea Agreement, Docket No. 18-2, ¶ 1.) It will also

pay $7,429,000 to settle the civil forfeiture action, and an additional $7,371,000 to settle

this qui tam action. (Plea Agreement, ¶¶ 30-40.) This Court provisionally accepted

National Air Cargo’s guilty plea on October 25, 2007. (Docket No. 12.) Sentencing is

scheduled for March 6, 2008. (See United States v. National Air Cargo, 07-CR-254S,

Docket No. 18.)

                                             III. DISCUSSION

       The Relator requests that this Court conduct a Fairness Hearing pursuant to §

3730(c)(2)(B)5 before it fully accepts National Air Cargo’s plea and imposes sentence. He

further requests that the Complaint be unsealed so that he can subpoena representatives

of National Air Cargo to testify about the plea negotiations it engaged in with the



       5
           Unless otherwise noted, all section cites are to Title 31 of the United States Code.

                                                       3
      Case
       Case1:13-cv-01529-RBW
            1:05-cv-00242-WMS Document
                               Document123-2 Filed02/15/08
                                        31 Filed   07/26/19 Page
                                                             Page4 5ofof1213




government. (Sedita Decl., ¶ 20.) It appears that the Relator intends to challenge the way

the government structured the global settlement with National Air Cargo, with particular

emphasis on whether the government did so to deprive him of an appropriate share of the

recovery. (Relator’s Memorandum, Docket No. 16, p. 4.) The Relator maintains that he

is statutorily entitled to a percentage of the entire $28,000,400 recovered from National Air

Cargo because the global settlement constitutes an alternate remedy under § 3730(c)(5)

in which he is entitled to share.

       The government opposes the Relator’s motion on procedural and substantive

grounds. First, it argues that the motion is premature because the Department of Justice

has not yet approved the qui tam portion of the settlement and the Relator has not yet

properly served the United States with his Complaint. Second, the government argues that

the global settlement is not an alternate remedy under § 3730(c)(5) because the

government did not enter into the agreement as an alternative to settling the qui tam action,

but rather, in addition to settling it. Finally, the government argues that even if there is a

Fairness Hearing, the Relator is not entitled to the discovery he seeks.

       These issues are addressed below.

A.     Ripeness

       The government first argues that the Relator’s motion is premature because the

Department of Justice has not yet approved the settlement of this qui tam action. In its

papers, the government stated that it would file a status report on this issue on December

21, 2007, but that report does not address whether the Department of Justice approved

the settlement. (Docket No. 26.) Nonetheless, there is no suggestion by the government



                                              4
      Case
       Case1:13-cv-01529-RBW
            1:05-cv-00242-WMS Document
                               Document123-2 Filed02/15/08
                                        31 Filed   07/26/19 Page
                                                             Page5 6ofof1213




that the agreement will not be approved; it appears to be a matter of simply waiting for

approval. That being the case, this Court will proceed under the assumption that the

Department of Justice will approve the qui tam portion of the global settlement, particularly

because the plea, which references and incorporates the qui tam settlement, has already

been agreed to by the government and provisionally accepted by this Court.

Consequently, the lack of formal Department of Justice approval at this stage does not bar

the Relator’s motion.

       The government also argues that the Relator’s motion is premature because the

Relator failed to serve the United States Attorney General with his Complaint, as required

by Rule 4(i)(1) of the Federal Rules of Civil Procedure. In his reply memorandum, the

Relator states that he cured this defect on December 3, 2007, by serving the Complaint

on the Attorney General. (See Relator’s Reply Memorandum, Docket No. 21, pp. 1-2.)

Accordingly, this issue is moot.

B.     Alternate Remedies under § 3730(c)(5)

       The FCA, enacted in 1863, imposes civil liability upon persons who knowingly

present false or fraudulent claims for payment or approval to officers or employees of the

United States. 31 U.S.C. § 3729(a); see also Vt. Agency of Natural Res. v. United States

ex rel. Stevens, 529 U.S. 765, 769, 120 S.Ct. 1858, 1860, 146 L.Ed.2d 836 (2000). It was

enacted “with the principal goal of ‘stopping the massive frauds perpetrated by large

[private] contractors during the Civil War.’” Vt. Agency of Natural Res., 529 U.S. at 781

(quoting United States v. Bornstein, 423 U.S. 303, 309, 96 S.Ct. 523, 46 L.Ed.2d 514

(1976)); see also United States v. Sakura Global Capital Markets, Inc., 377 F.3d 145, 151-



                                             5
       Case
        Case1:13-cv-01529-RBW
             1:05-cv-00242-WMS Document
                                Document123-2 Filed02/15/08
                                         31 Filed   07/26/19 Page
                                                              Page6 7ofof1213




52 (2d Cir. 2004); United States ex rel. Mikes v. Straus, 274 F.3d 687, 692 (2d Cir.

2001)(explaining that the FCA was enacted “after disclosure of widespread fraud during

the War-Between-The-States revealed that the union government had been billed for

nonexistent or worthless goods, had been charged exorbitant prices, and had its treasure

plundered by profiteering defense contractors”) (citing United States v. McNinch, 356 U.S.

595, 599, 78 S.Ct. 950, 2 L.Ed.2d 1001 (1958)); cf. S. Rep. No. 345, at 1 (1986), as

reprinted in 1986 U.S.C.C.A.N 5266, 5266 (describing the purpose of the FCA as “to

enhance the Government’s ability to recover losses sustained as a result of fraud against

the Government”).

        The financial liability for any person who violates the FCA is significant: a civil

penalty of not less than $5,000 and no more than $10,000, plus three times the amount

of damages sustained by the government, and costs of the suit.6 § 3729(a). The damages

multiplier enables the government to recover its lost funds while also providing a financial

incentive for private citizens to bring such suits. See Manning v. Utilities Mutual Ins. Co.,

Inc., 254 F.3d 387, 394 (2d Cir. 2001).

        FCA actions may be commenced by either the government itself, see § 3730(a), or

on behalf of the government by a private person (the relator) through a qui tam action, see

§ 3730(b)(1). Vt. Agency of Natural Res., 529 U.S. at 769; see also Mikes, 274 F.3d at

692 (noting that the FCA’s qui tam provision is “designed to encourage private individuals

to file suit by offering them a percentage of any money recovered”). If the government

elects to intervene in a relator’s qui tam action and recovers a judgment, the relator is


        6
          If the person who violated the FCA m eets the cooperation provisions of § 3729(a)(A)-(C), they
m ay be liable for not less than twice, rather than three tim es, the governm ent’s dam ages. See § 3729(a).

                                                     6
      Case
       Case1:13-cv-01529-RBW
            1:05-cv-00242-WMS Document
                               Document123-2 Filed02/15/08
                                        31 Filed   07/26/19 Page
                                                             Page7 8ofof1213




entitled to between 15% and 25% of the recovery. See § 3730(d)(1); see also United

States v. Baylor Univ. Med. Ctr., 469 F.3d 263, 265 (2d Cir. 2006). If the government

declines to intervene, the relator may nonetheless pursue the claims and if successful, take

a larger percentage of the recovery, between 25% and 30%. See § 3730(d)(2); Baylor

Univ. Med. Ctr., 469 F.3d at 265. The government may also elect to pursue its FCA claims

through “any alternative remedy available to the Government, including any administrative

proceeding to determine a civil money penalty.” § 3730(c)(5). If the government does so,

the relator “shall have the same rights in such proceeding as such person would have if the

action had continued under this section.” Id.

       Here, the Relator argues that the criminal prosecution and civil forfeiture action

pursued by the government against National Air Cargo constitute “alternate remedies”

under the statute. The core of the Relator’s objection is his insistence that the government

has unfairly allocated its $28,000,400 recovery from National Air Cargo among the criminal,

civil forfeiture, and FCA actions. But this argument is misplaced. While it may be a valid

objection to the fairness of the proposed FCA settlement, it does little to support a claim

that the government’s recovery has come as a result of an “alternate remedy” under §

3730(c)(5).

       A plain reading of § 3730(c)(5) reveals that “alternate remedy” refers to any remedy

pursued by the government in lieu of pursuing the FCA claims. See, e.g.,United States ex

rel. Bledsoe v. Cmty. Health Sys., Inc., 342 F.3d 634, 647 (6th Cir. 2003)(holding that

“‘alternate remedy’ refers to the government’s pursuit of any alternative to intervening in

a relator’s qui tam action” (emphasis added)). That is, the existence of an “alternate



                                             7
      Case
       Case1:13-cv-01529-RBW
            1:05-cv-00242-WMS Document
                               Document123-2 Filed02/15/08
                                        31 Filed   07/26/19 Page
                                                             Page8 9ofof1213




remedy” can be found only if the government has not pursued the FCA claims instituted

by the relator. For example, when the government elects to substitute an administrative

remedy rather than pursue a relator’s FCA claims, the “alternate remedy” provision is

implicated. See, e.g., United States ex rel. Barajas v. Northrop Corp., 258 F.3d 1004, 1013

(9th Cir. 2001)(finding that pursuit of an administrative suspension or debarment

proceeding in lieu of the relator’s qui tam FCA action constituted the pursuit of an “alternate

remedy” under § 3730(c)(5)). But there is no support — either in the statute or the

caselaw — for the construction that the Relator urges here, that “alternate remedy”

includes those remedies pursued by the government in addition to its pursuit of FCA

claims.

       The cases relied on by the Relator are distinguishable because they involve

circumstances where the government pursued other remedies instead of pursuing the FCA

claims. See Bledsoe, 342 F.3d at 639 (government entered into separate settlement

agreement that specifically excluded the qui tam FCA action); Barajas, 258 F.3d at 1011-

12 (government entered settlement agreement without intervening in qui tam suit); United

States v. Bisig, 02-CR-112, 2005 WL 3532554, at *3 (S.D.Ind. Dec. 21, 2005)(government

pursued criminal charges and criminal forfeiture, but did intervene or resolve FCA claims).

Here, the government has not entered the global settlement instead of resolving the qui

tam action, it has done so as part of settling the FCA claims, assigning a sum certain dollar

figure to settlement of this qui tam action. The Relator has not provided this Court with any

case where remedies pursued by the government in addition to settlement of FCA claims

were held to be “alternate remedies” under § 3730(c)(5).



                                              8
      Case
       Case1:13-cv-01529-RBW
             1:05-cv-00242-WMSDocument 123-2
                                Document     Filed02/15/08
                                         31 Filed  07/26/19 Page
                                                             Page910
                                                                   of of
                                                                      1213



       The inclusion of the “alternate remedy” provision in the statute benefits both the

government and the Relator. For the government, it provides flexibility on how best to

pursue its fraud claims against the defendant. For the relator, it protects against any

potential recovery being supplanted by the government’s pursuit of other remedies in lieu

of intervening in the qui tam action. But nothing in the statutory scheme suggests that the

“alternate remedy” provision is intended to apply in circumstances where the relator’s FCA

claims are resolved as part of a larger settlement. The Senate Committee report confirms

that Congress envisioned the “alternate remedy” provision to apply only when the

government elects not to intervene in or pursue the relator’s qui tam action:

              The Committee intends that if civil monetary penalty
              proceedings are available, the Government may elect to
              pursue the claim either judicially or through an administrative
              civil penalty proceeding. In the event that the Government
              chooses to proceed administratively, the qui tam relator retains
              all the same rights to copies of filings and depositions, to
              objections of settlements or dismissals, to taking over the
              action if the Government fails to proceed with ‘reasonable
              diligence,’ as well as to receiving a portion of any recovery.

S. Rep. No. 345, at 27 (1986), as reprinted in 1986 U.S.C.C.A.N 5266, 5292 (emphasis

added).

       Accordingly, this Court finds that the criminal prosecution (including the penalties,

restitution, and fines) and the civil forfeiture proceedings are not “alternate remedies” within

the meaning of § 3730(c)(5) under these circumstances. The Relator is therefore not

entitled to recover any percentage of the global settlement allocated to these proceedings

under an “alternate remedies” theory. But that does not end the inquiry. As stated above,

the Relator objects to the fairness of the FCA settlement, which he is entitled to pursue



                                               9
      Case
       Case1:13-cv-01529-RBW
            1:05-cv-00242-WMS Document
                               Document123-2 Filed02/15/08
                                        31 Filed   07/26/19 Page
                                                             Page1011ofof1213




through a Fairness Hearing.

C.      The Relator’s Entitlement to Discovery and a Fairness Hearing under §
        3730(c)(2)(B)

        The government may settle a qui tam action over the relator’s objection. See §

3730(c)(2)(B). But it may do so only “if the court determines, after a hearing, that the

proposed settlement is fair, adequate, and reasonable under all the circumstances.” Id.

The Relator objects to the fairness, adequacy, and reasonableness of the global settlement

on the basis that it unfairly excludes a bulk of the financial recovery from the FCA portion

of the settlement and fails to adequately account for his role as the principal source of

information about National Air Cargo. Based on a letter from Relator’s counsel to the

government,7 and the Relator’s request to unseal the Complaint, it appears that the Relator

intends to engage in discovery before the hearing.

        The government recognizes a relator’s right to a Fairness Hearing, but it argues that

the hearing referenced in § 3730(c)(2)(B) is not an evidentiary one, and therefore, the

Relator is not entitled to discovery. This argument is at odds with the Senate Report, which

reveals that Congress envisioned that a relator would be entitled to an evidentiary hearing:

“Any objections filed by the qui tam plaintiff may be accompanied by a petition for an

evidentiary hearing on those objections.” S. Rep. No. 345, at 26 (1986), as reprinted in

1986 U.S.C.C.A.N 5266, 5291 (emphasis added).

         Moreover, the government opposes any discovery related to its negotiation of the



        7
          See Governm ent’s Mem orandum , Exhibit C. In the letter, the Relator’s counsel requests that the
governm ent “m aintain and not destroy any docum ents, em ails or other papers concerning the
Governm ent’s deliberations or calculations concerning the False Claim s Act am ount since it is likely that
we will seek access to those records as part of the fairness determ ination.” Id.

                                                    10
     Case
      Case1:13-cv-01529-RBW
           1:05-cv-00242-WMS Document
                              Document123-2 Filed02/15/08
                                       31 Filed   07/26/19 Page
                                                            Page1112ofof1213




global settlement with National Air Cargo on the grounds that discovery of its internal

deliberations is barred by the attorney-client, attorney work product, and deliberative

process privileges. Relying on Swift v. United States, the government also argues that

discovery into the government’s settlement negotiations in qui tam cases is improper, and

that the only purpose of the hearing is to provide a relator the opportunity “to convince the

government not to end the case.” 318 F.3d 250, 254 (D.C. Cir. 2003). But Swift does not

involve the government’s settlement of a qui tam action, and the court’s decision does not

relate to a relator’s objection to a proposed settlement. In Swift, the government filed a

motion to dismiss the qui tam action under § 3730(c)(2)(A); it did not seek to settle the

action. The relator objected to dismissal, and requested a hearing under § 3730(c)(2)(A),

not § 3730(c)(2)(B). Swift is therefore unhelpful in determining the scope of the hearing

that a relator is entitled to when he or she objects to the government’s proposed settlement

of a qui tam action.

       In this Court’s view, § 3730(c)(2)(B) entitles a relator to a hearing if he or she objects

to the government’s proposed settlement of a qui tam action. The purpose of the hearing

is to determine whether the proposed settlement is “fair, adequate, and reasonable under

all the circumstances.” § 3730(c)(2)(B). Here, the Relator has objected to the proposed

settlement of this action on the basis that the government unfairly undervalued the FCA

portion of the global settlement to reduce his share of the recovery and failed to adequately

account for his role as the primary source of the government’s information. In light of this

objection, this Court finds that the Relator is entitled to a Fairness Hearing, the scope of

which will be whether the FCA settlement amount is fair, adequate, and reasonable under



                                               11
     Case
      Case1:13-cv-01529-RBW
           1:05-cv-00242-WMS Document
                              Document123-2 Filed02/15/08
                                       31 Filed   07/26/19 Page
                                                            Page1213ofof1213




the totality of the circumstances of this case. This Court further finds that the Relator is

entitled to discovery on this issue, subject to any claims of privilege. At this point, the

Relator’s request to unseal the Complaint so that he can subpoena representatives of

National Air Cargo “to testify regarding particulars of its negotiation of its agreement with

the government” is denied as beyond the scope of the Fairness Hearing. (Relator’s

Memorandum, pp. 7-8; Sedita Decl., ¶ 20.)

                                    IV. CONCLUSION

       For the foregoing reasons, the Relator’s Motion for a Fairness Hearing is granted.

                                       V. ORDERS

       IT HEREBY IS ORDERED, that the Relator’s Motion for a Fairness Hearing (Docket

No. 15) is GRANTED.

       FURTHER, that the Relator’s Request to Unseal the Complaint is DENIED without

prejudice.

       FURTHER, that counsel shall appear before this Court on February 20, 2008, at

11:00 a.m. for a status conference to discuss issues related to the Fairness Hearing.

       SO ORDERED.


Dated: February 15, 2008
       Buffalo, New York



                                                         /s/William M. Skretny
                                                        WILLIAM M. SKRETNY
                                                       United States District Judge




                                             12
